Exhibit 10.1

WAIVER AND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This WAIVER AND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of the 12th day of June, 2006, by and among Silicon Valley Bank
(“Bank” or “Silicon”) and each of the following named corporations: ACT
Teleconferencing, Inc., ACT Teleconferencing Services, Inc., ACT
Videoconferencing, Inc., ACT Proximity, Inc., and ACT Research, Inc.
(collectively and jointly and severally, the “Borrowers” and separately, a
“Borrower”), with ACT Teleconferencing, Inc., whose chief executive office is
located at 1526 Cole Boulevard, Suite 300, Golden, CO 80401, acting as the
Borrowers’ agent.

RECITALS

A. Bank and Borrowers entered into that certain Loan and Security Agreement
dated as of November 12, 2004 (as the same has been amended by the First
Forbearance Agreement, the Second Forbearance Agreement, the Third Forbearance
Agreement, the Fourth Forbearance Agreement, and the Fifth Forbearance, each
referred to below, and as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to Borrowers for the purposes permitted in the Loan Agreement.

B. Bank and Borrowers entered into that certain Forbearance and Amendment to
Loan and Security Agreement dated as of May 31, 2005 (the “First Forbearance
Agreement”), that certain Second Forbearance, Consent and Amendment to Loan and
Security Agreement dated as of July 22, 2005 (the “Second Forbearance
Agreement”), that certain Third Forbearance to Loan and Security Agreement dated
as of August 31, 2005 (the “Third Forbearance Agreement”), that certain Fourth
Forbearance and Amendment to Loan and Security Agreement dated as of October 31,
2005 (the “Fourth Forbearance Agreement”), and that certain Fifth Forbearance
and Amendment to Loan and Security Agreement dated as of December 23, 2005 (the
“Fifth Forbearance Agreement”) pursuant to which Bank agreed to forbear from
exercising its rights and remedies against Borrowers relating to certain events
of default that had occurred under the Loan Agreement, through and including
06/12/06, on the terms and conditions set forth therein, and Bank agreed to
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth therein.

C. Borrowers again acknowledge that events of default occurred under the Loan
Agreement including Borrowers’ failure to maintain the required Minimum Cash
Income as of 08/31/05 and 09/30/05 and 10/31/05 and that Borrowers were in
default of the Loan Agreement as a result of Borrowers’ previous failure to
comply with Section 5.3 (Schedule Section 6, subsections 5, 6 and 8) and
Section 5.1 (Schedule Section 5) of the Loan Agreement as of the end of certain
fiscal quarters prior to May 31, 2005 (collectively, the “Existing Defaults”).

D. Borrowers have requested that Bank waive its rights and remedies against
Borrowers, limited specifically to the Existing Defaults. Although Bank is under
no obligation to do so, Bank is willing to not exercise its rights and remedies
against Borrowers related to the Existing Defaults on the terms and conditions
set forth in this Amendment, so long as Borrowers comply with the terms,
covenants and conditions set forth in this Amendment in a timely manner.

E. Borrowers have requested that Bank amend the Loan Agreement to extend the
Maturity Date and otherwise as set forth in this Amendment. Bank has agreed to
so amend certain provision of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.



--------------------------------------------------------------------------------

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement

2. Waiver of Covenant Defaults.

Bank hereby waives Borrowers’ Existing Defaults under the Loan Agreement. Bank’s
waiver of Borrowers’ compliance of those covenants, which were the subject of
the Existing Defaults, shall apply only to the foregoing periods. Accordingly,
hereinafter, Borrowers shall be in compliance with all covenants.

Bank’s agreement to waive the Existing Defaults (1) in no way shall be deemed an
agreement by the Bank to waive Borrower’s compliance with those covenants which
were the subject of the Existing Defaults as of all other dates and (2) shall
not limit or impair the Bank’s right to demand strict performance of all
covenants as of all other dates and (3) shall not limit or impair the Bank’s
right to demand strict performance of all other covenants as of any date.

3. Amendments to Loan Agreement.

3.1 Section 5.5 of the Loan Agreement, entitled “Negative Covenants”, shall be
amended to change subsection (vii) thereof to read as follows:

(vii) make any loans of any money or other assets except that Borrower may make
loans or advances to foreign subsidiaries per fiscal quarter up to an aggregate
of $250,000.00 plus whatever cash transfers are necessary for expenses related
to Borrowers’ contracts with AT&T Corp.

3.2 Section 8 of the Loan Agreement, entitled “Definitions” shall be amended to
change subsections (viii) and (ix) and the sentence immediately following
subsection (ix) of the definition of “Eligible Accounts” to read as follows:

(viii) except as provided in the Schedule, the Account must not be owing from an
Account Debtor located outside the United States or Canada (unless pre-approved
by Silicon in its discretion in writing, or backed by a letter of credit
satisfactory to Silicon, or FCIA insured satisfactory to Silicon), and (ix) the
Account must not be owing from an Account Debtor to whom Borrower is or may be
liable for goods purchased from such Account Debtor or otherwise (but, in such
case, the Account will be deemed not eligible only to the extent of any amounts
owed by Borrower to such Account Debtor) except for up to $1,200,000.00 of
contra accounts of AT&T Corp. may be included subject to receipt by Silicon of
an acceptable non-offset letter from AT&T Corp. Accounts owing from one Account
Debtor will not be deemed Eligible Accounts to the extent they exceed 25% except
50% for AT&T Corp. of the total Accounts outstanding.

3.3 The Schedule to the Loan and Security Agreement shall be amended entirely
and the Schedule to the Loan and Security Agreement attached hereto shall be
substituted for that attached to the Loan Agreement.

 

2



--------------------------------------------------------------------------------

4. Limitation of Amendments.

4.1 The amendments set forth in Section 4, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on November 12, 2004 remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) the certificate of incorporation or bylaws of
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) any contractual restriction with a Person binding on Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------

6. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment shall constitute a
satisfaction of any of the Obligations. In the event of any conflict or
inconsistency between this Amendment and the terms of such documents, the terms
of this Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

7. Release by Borrowers.

7.1 FOR GOOD AND VALUABLE CONSIDERATION, each Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

7.2 By entering into this release, each Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower to hereby fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Each Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

7.3 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. Each
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

7.4 Each Borrower hereby represents and warrants to Bank, and acknowledges that
Bank is relying thereon, as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

 

4



--------------------------------------------------------------------------------

(c) The terms of this Amendment are contractual and not a mere recital.

(d) Borrower has carefully read this Amendment and the contents hereof are known
and understood by Borrower, and this Amendment is signed by Borrower freely and
without duress.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Each Borrower shall indemnify Bank, defend and
hold it harmless from and against all claims based upon or arising in connection
with prior assignments or purported assignments or transfers of any claims or
matters released herein.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective only upon (a) the due
execution and delivery to Bank of this Amendment by each other party hereto, and
(b) Borrowers’ payment to Bank of a fee in an amount equal to $25,000.00.

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Colorado.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

11. JURY TRIAL WAIVER. BANK AND BORROWERS EACH IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM, COUNTERCLAIM OR
OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR THE LOAN AGREEMENT, THE CREDIT EXTENDED THEREUNDER, ANY
COLLATERAL PROPERTY SECURING SUCH CREDIT, OR ANY OTHER AGREEMENT OR DEALINGS
RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT OR THE LOAN AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     ACT Teleconferencing, Inc. By:   LOGO
[g28011img02.jpg]     By:   LOGO [g28011img01.jpg] Name:   Illegible     Name:  
   Title:  

Relationship Manager

    Title:     

 

BORROWER     BORROWER ACT Teleconferencing Services, Inc.     ACT
Videoconferencing, Inc. By:   LOGO [g28011img01.jpg]     By:   LOGO
[g28011img01.jpg] Name:          Name:      Title:          Title:     

 

BORROWER     BORROWER ACT Proximity, Inc.     ACT Research, Inc. By:   LOGO
[g28011img01.jpg]     By:   LOGO [g28011img01.jpg] Name:          Name:     
Title:          Title:     

 

6



--------------------------------------------------------------------------------

Attachment to Waiver and Amendment to Loan and Security Agreement dated as of
June 12, 2006

Silicon Valley Bank

Schedule to

Loan and Security Agreement

 

Original Date: November 12, 2004, amended and restated entirely as of June 12,
2006

 

Borrower: ACT Teleconferencing, Inc.

and ACT Teleconferencing Services, Inc.

and ACT Videoconferencing, Inc.

and ACT Proximity, Inc.

and ACT Research Inc.

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-named borrowers of even date, which borrowers
are jointly and severally liable for all Obligations.

 

1. CREDIT LIMIT

(Section 1.1):

For Revolving Loans:

An amount not to exceed the lesser of:

 

  (i) $3,500,000.00 at any one time outstanding (the “Maximum Credit Limit”); or

 

  (ii) the sum of (a) and (b) and (c) below:

(a) 80% (an “Advance Rate”) of the amount of Borrower’s Eligible Accounts (as
defined in Section 8 above in this Agreement), plus

(b) 60% (an “Advance Rate”) of Borrower’s “earned unbilled” Accounts that are
otherwise Eligible Accounts, provided that Loans made against such earned
unbilled Accounts may not exceed $1,000,000.00 at any time, plus

(c) the lesser of (1) 80% (an “Advance Rate”) of the amount of Borrower’s
Eligible Foreign Accounts (as defined below) or (2) $450,000.00;

minus the aggregate amount of all Letters of Credit (including drawn but
unreimbursed Letters of Credit) outstanding from time to time plus obligations
for Cash Management Services plus 10% of the total of FX Forward Contracts, all
as defined below, outstanding from time to time, plus Reserves.



--------------------------------------------------------------------------------

Silicon Valley Bank    Schedule to Loan and Security Agreement

“Eligible Foreign Accounts” are Accounts owing by an Account Debtor, which is
not located in or does not have its principal place of business in the United
States or Canada, but are otherwise Eligible Accounts.

Silicon may, from time to time, modify the Advance Rates, in its good faith
business judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts, its evaluation of other issues or factors
relating to the Accounts or other Collateral. In addition, Silicon may, in its
sole discretion, reserve against Loans which would otherwise be available
hereunder such sums as Silicon shall determine in its good faith business
judgment.

 

Letter of Credit Sublimit    (Section 1.6):    A face principal amount
outstanding of up to $500,000.00, provided that the aggregate of all Letters of
Credit outstanding from time to time plus obligations for Cash Management
Services defined below plus 10% of the total of FX Forward Contracts defined
below outstanding from time to time shall not, at any time, exceed $500,000.00.
Cash Management   

Sublimit:

   $500,000.00, provided that the aggregate of all Letters of Credit outstanding
from time to time plus obligations for Cash Management Services defined below
plus 10% of the total of FX Forward Contracts defined below outstanding from
time to time shall not, at any time, exceed $500,000.00. Cash Management   
Services and Reserves:    Borrower may use Loans available hereunder, up to the
Cash Management Sublimit set forth above, for Silicon’s Cash Management Services
(as defined below), including, merchant services, business credit card, ACH and
other services identified in the cash management services agreement related to
such service (the “Cash Management Services”). Silicon may, in its sole
discretion, reserve against Loans which would otherwise be available hereunder
such sums as Silicon shall determine in its good faith business judgment in
connection with the Cash Management Services, and Silicon may charge to
Borrower’s Loan account, any amounts that may become due or owing to Silicon in
connection with the Cash Management Services. Borrower agrees to execute and
deliver to Silicon all standard form applications and agreements of Silicon in
connection with the Cash Management Services, and, without limiting any of the
terms of such applications and agreements, Borrower will pay all standard fees
and charges of Silicon in connection with the Cash Management Services. The Cash
Management Services shall terminate on the Maturity Date.

Foreign Exchange

Forward Contract

   Sublimit:    $500,000.00, provided that the aggregate of all Letters of
Credit outstanding from time to time plus obligations for Cash Management
Services plus 10% of the total of FX Forward Contracts defined below outstanding
from time to time shall not, at any time, exceed $500,000.00.

 

-2-



--------------------------------------------------------------------------------

Silicon Valley Bank    Schedule to Loan and Security Agreement

 

FX Forward Contracts:    Borrower may enter into foreign exchange forward
contracts with Silicon, on its standard forms, under which Borrower commits to
purchase from or sell to Silicon a set amount of foreign currency more than one
business day after the contract date (the “FX Forward Contracts”); provided that
(1) at the time the FX Forward Contract is entered into Borrower has Loans
available to it under this Agreement in an amount at least equal to 10% of the
amount of the FX Forward Contract; (2) the total FX Forward Contracts at any one
time outstanding may not exceed 10 times the amount of the Foreign Exchange
Contract Sublimit set forth above. Silicon shall have the right to withhold,
from the Loans otherwise available to Borrower under this Agreement, a reserve
(which shall be in addition to all other reserves) in an amount equal to 10% of
the total FX Forward Contracts from time to time outstanding, and in the event
at any time there are insufficient Loans available to Borrower for such reserve,
Borrower shall deposit and maintain with Silicon cash collateral in an amount at
all times equal to such deficiency, which shall be held as Collateral for all
purposes of this Agreement. Silicon may, in its discretion, terminate the FX
Forward Contracts at any time that an Event of Default occurs and is continuing.
Borrower shall execute all standard form applications and agreements of Silicon
in connection with the FX Forward Contracts, and without limiting any of the
terms of such applications and agreements, Borrower shall pay all standard fees
and charges of Silicon in connection with the FX Forward Contracts.

2.      INTEREST.

   Interest Rate (Section 1.2):    A rate equal to the sum of the “Prime Rate”
in effect from time to time, plus 2.50% per annum. Interest shall be calculated
on the basis of a 360-day year for the actual number of days elapsed. “Prime
Rate” means the rate announced from time to time by Silicon as its “prime rate;”
it is a base rate upon which other rates charged by Silicon are based, and it is
not necessarily the best rate available at Silicon. The interest rate applicable
to the Obligations shall change on each date there is a change in the Prime
Rate. The interest rate is subject to the potential increases described in
Section 5 below. Minimum Monthly Interest:    In the event that the aggregate
amount of interest earned by Bank in any month is less than $10,000.00 (the
“Minimum Monthly Interest”), Borrower shall pay to Bank additional interest
equal to (i) the Minimum Monthly Interest minus (ii) the aggregate amount of all
interest earned by Bank in such month. Such additional interest shall be payable
on the first day of the next month.

 

-3-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

3. FEES (Section 1.4):

 

Loan Fee:    $25,000.00, payable concurrently herewith. Collateral Handling Fee:
   $1,000.00, payable monthly.

 

4. MATURITY DATE

 

(Section 6.1):

  

June 11, 2007.

 

5. FINANCIAL COVENANTS

 

(Section 5.1):

  

Borrower shall comply with the following covenant. Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:

Minimum EBITDA:

Borrower will maintain a minimum EBITDA of not less than $750,000 for the prior
three (3) months, measured monthly, as of the end or each month, on a rolling
three-month basis.

 

Definitions.    For purposes of the foregoing financial covenant, the following
term shall have the following meaning:    “EBITDA” is Borrower’s consolidated
earnings before interest expense, income taxes, depreciation, amortization of
intangible assets and other non-cash charges made to Borrower’s income,
determined in accordance with GAAP.

 

6. REPORTING.

 

(Section 5.3):

  

Borrower shall provide Silicon with the following:

 

  1. Weekly transaction reports and schedules of collections, on Silicon’s
standard form.

 

  2. Monthly accounts receivable agings, aged by invoice date, within 20 days
after the end of each month.

 

  3. Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within 20 days after the end of each month.

 

  4. Monthly unaudited consolidated and consolidating financial statements, as
soon as available, and in any event within 30 days after the end of each month.

 

-4-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

  5. Monthly Compliance Certificates, within 30 days after the end of each
month, in such form as Silicon shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Silicon
shall reasonably request, including, without limitation, a statement that at the
end of such month there were no held checks.

 

  6. Quarterly schedules of cash transfers to foreign subsidiaries, as soon as
available, and in any event within 20 days after the end of each fiscal quarter
of Borrower.

 

  7. Quarterly unaudited consolidated and consolidating financial statements, as
soon as available, and in any event within 45 days after the end of each fiscal
quarter of Borrower, together with Borrower’s report to the SEC on 10-Q for such
fiscal quarter.

 

  8. Annual projected, operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower within 30 days prior to the end of each fiscal year of Borrower.

 

  9. Annual consolidated and consolidating financial statements, as soon as
available, and in any event within 90 days following the end of Borrower’s
fiscal year, audited by, and with an unqualified opinion of, independent
certified public accountants acceptable to Silicon, together with Borrower’s
report to the SEC on 10-K. for such fiscal year.

Borrower’s 10K and 10Q reports required to be delivered pursuant to Subsections
8 and 11 above shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates and all other reporting required by Section 5.3.

 

7. NEGATIVE COVENANTS - EXCEPTIONS

 

(Section 5.5)

  

Notwithstanding the provisions of Section 5.5 (viii), Borrower may, without
Silicon’s prior written consent, take the following actions:

Borrower may incur the following types of debt: (a) Borrower’s indebtedness to
Bank under this Agreement or any other Loan Document; (b) indebtedness up to the
amount shown on Annex 7 attached hereto which is existing on the date hereof and
owing to the creditor(s) named on such Annex 7; (c) indebtedness to trade
creditors and with respect to surety bonds and similar obligations; (d)

 

-5-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

Guaranties of permitted indebtedness; (e) indebtedness consisting of interest
rate, currency, or commodity swap agreements, interest rate cap or collar
agreements or arrangements designated to protect a Person against fluctuations
in interest rates, currency exchange rates, or commodity prices;
(f) indebtedness between Borrower and any of its subsidiaries, or among any of
Borrower’s subsidiaries; (g) indebtedness with respect to documentary letters of
credit; (h) Capitalized leases and purchase money indebtedness secured by
Permitted Liens; (i) indebtedness of entities acquired in any permitted merger
or acquisition transaction; (j) Subordinated Debt and (k) refinanced
indebtedness permitted above, provided that the amount of such indebtedness is
not increased except by an amount equal to a reasonable premium or other
reasonable amount paid in connection with such refinancing and by an amount
equal to any existing, but unutilized, commitment thereunder.

 

8. EARLY TERMINATION

 

(Section 6.2)

  

Borrower shall pay an amount equal to 1.00% of the aggregate amount of the
Maximum Credit Limit.

 

9. DEFINITIONS “Permitted Liens” shall also mean:

(a) Liens existing on the date hereof which are identified on and in favor of
the respective lienholders named on Annex 9 attached hereto and Liens arising
under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c) and (e) through (p), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness it
secures may not increase;

(e) Licenses or sub licenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(f) Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

-6-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

(g) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(h) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(i) Customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;

(j) Liens on assets acquired in mergers and acquisitions not prohibited by the
covenant limiting mergers and acquisitions;

(k) Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;

(l) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(m) Carriers’, warehousemen’s, mechanics’, material men’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(n) Pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(o) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money; and

(p) Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

(q) Liens on any capital stock of Borrower’s foreign subsidiaries, which are
superior to Silicon’s security interest pursuant to a written subordination
agreement in such form as Silicon shall specify.

 

10. BORROWER INFORMATION:

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated November 4, 2004,
previously submitted to Silicon (the “Representations”) is true and correct as
of the date hereof.

 

11. ADDITIONAL PROVISIONS

(1) Banking Relationship. Borrower shall at all times maintain its primary
banking relationship with Silicon. Without limiting the generality of the
foregoing, Borrower shall, at all times, after 90 days from the date of this
Agreement, maintain on deposit with Silicon not less than 85% of its total
consolidated cash, cash equivalents, and investments held at financial
institutions within the United States. As to any deposit accounts maintained
with other financial institutions, within 90 days from the date of this
Agreement, Borrower shall cause such other financial institutions to enter into
an account control agreement in form acceptable to Silicon in its good faith
business judgment in order to perfect Silicon’s first-priority security interest
in said deposit accounts. As to

 

-7-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

any investment accounts maintained with SVB Securities, Borrower shall cause SVB
Securities to enter into a control agreement in form acceptable to Silicon in
its good faith business judgment in order to perfect Silicon’s first-priority
security interest in said investment accounts.

(2) Subordination of Debt. All present and future indebtedness of Borrower for
borrowed money which is secured by any assets of Borrower shall, at all times,
be subordinated to the Obligations pursuant to a subordination agreement on
Silicon’s standard form or otherwise satisfactory to Silicon in its sole
discretion. Borrower represents and warrants that there is no secured debt for
borrowed money presently outstanding, except for that described on Annex
11-(2) attached hereto. Prior to incurring any such debt in the future, Borrower
shall obtain Silicon’s prior written consent and cause the person to whom such
debt will be owed to execute and deliver to Silicon a subordination agreement on
Silicon’s standard form.

(3) Conditions Precedent. The making of the first Loan hereunder is subject to
the following conditions precedent: Silicon shall have received: a UCC search
with respect to each Borrower in the Office of the Secretary of State of the
state of incorporation of each respective Borrower, showing the respective UCC-1
Financing Statement in favor of Silicon to be of record and showing no other
filings (other than those with respect to Permitted Liens or otherwise permitted
by Silicon).

(4) Intellectual Property. Borrower shall provide written notice to Bank of any
new application filed by Borrower in the United States Patent and Trademark
Office for a patent or to register a trademark or service mark within 30 days of
any such filing. Borrower shall not register any Intellectual Property with the
United States Copyright Office unless it: (i) has given at least fifteen
(15) days’ prior notice to Bank of its intent to register such Intellectual
Property and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto);
(ii) executes a security agreement or such other documents as Bank may
reasonably request in order to maintain the perfection and priority of Bank’s
security interest in the Intellectual Property proposed to be registered with
the United States Copyright Office; and (iii) records such security documents
with the United States Copyright Office contemporaneously with filing the
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the application(s) filed with the United States
Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Intellectual Property.

 

-8-



--------------------------------------------------------------------------------

Silicon Valley Bank   Schedule to Loan and Security Agreement

 

Borrower:

   

Illegible

 

ACT TELECONFERENCING INC.

   

SILICON VALLEY BANK

  By   LOGO [g28011img01.jpg]     By   LOGO [g28011img02.jpg]    

President or Vice President

   

Title

 

Relationship Manager

  By               

Secretary or Ass’t Secretary

     

Borrower:

   

Borrower:

 

ACT TELECONFERENCING SERVICES, INC.

     

ACT PROXIMITY, INC.

  By   LOGO [g28011img01.jpg]       By   LOGO [g28011img01.jpg]    

President or Vice President

       

President or Vice President

  By            By         

Secretary or Ass’t Secretary

       

Secretary or Ass’t Secretary

Borrower:

   

Borrower:

 

ACT VIDEOCONFERENCING, INC.

     

ACT RESEARCH INC.

  By   LOGO [g28011img01.jpg]       By   LOGO [g28011img01.jpg]    

President or Vice President

       

President or Vice President

  By            By         

Secretary or Ass’t Secretary

       

Secretary or Ass’t Secretary

 

-9-